

	

		II

		109th CONGRESS

		1st Session

		S. 823

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for the establishment of summer health career

		  introductory programs for middle and high school students.

	

	

		1.Summer health career

			 introductory programs

			(a)FindingsCongress

			 finds that—

				(1)the success of

			 the health care system is dependent on qualified personnel;

				(2)hospitals and

			 health facilities across the United States have been deeply impacted by

			 declines among nurses, pharmacists, radiology and laboratory technicians, and

			 other workers;

				(3)the health care

			 workforce shortage is not a short term problem and such workforce shortages can

			 be expected for many years; and

				(4)most States are

			 looking for ways to address such shortages.

				(b)GrantsThe

			 Secretary of Health and Human Services, acting through the Bureau of Health

			 Professions of the Health Resources and Services Administration, may award not

			 to exceed 5 grants for the establishment of summer health career introductory

			 programs for middle and high school students.

			(c)EligibilityTo

			 be eligible to receive a grant under subsection (b) an entity shall—

				(1)be an institution

			 of higher education (as defined in

			 section

			 101(a) of the Higher Education

			 Act of 1965 (20 U.S.C. 1001(a)); and

				(2)prepare and

			 submit to the Secretary of Health and Human Services an application at such

			 time, in such manner, and containing such information as the Secretary may

			 require.

				(d)DurationThe

			 term of a grant under subsection (b) shall not exceed 4 years.

			(e)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section, such sums as may be necessary for each of fiscal years 2006

			 through 2009.

			

